ORDER *
This case resubmitted for decision as of February 15, 2001.
*402The parties, through their respective counsel, have stipulated that the appeal in the above-entitled case should be dismissed and that each of the parties shall bear their own costs. After consideration of the stipulation and a review of the court’s file, it is,
ORDERED that this appeal is resubmitted as of the date of the filing of this order and this appeal should be and hereby is dismissed with prejudice and with each of the parties to bear their own costs.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.